Conviction for theft; punishment, two years in the penitentiary.
Appellant was charged with theft of a meat chopping machine of the value of something in excess of one hundred dollars. He did not testify, nor did he introduce any evidence in his behalf. The State's testimony is sufficient to show the theft of the box containing the meat chopping machine, and its attempted sale to Mr. Modica by the appellant, who left the box containing the machine at Mr. Modica's place of business where it was recovered by the owner. The evidence seems to justify the conclusion of the jury.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.